Citation Nr: 0732945	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-21 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.  

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 




INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claim for service 
connection for a low back disability.      


FINDINGS OF FACT

1.  The claim for service connection for a low back 
disability was previously denied in a June 1978 RO decision.  
The veteran did not appeal that decision.  

2.  Evidence received for the claim of service connection for 
a low back disability since the last final decision in June 
1978 includes some evidence which is not cumulative or 
redundant, and which raises a reasonable possibility of 
substantiating the claim.

3.  The veteran's low back disability manifested many years 
after his separation from service and is unrelated to his 
service or to any incident therein.  


CONCLUSIONS OF LAW

1.  The June 1978 RO decision that denied service connection 
for a low back disability is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2007).

2.  New and material evidence has been received to reopen a 
claim for service connection for a low back disability.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (1997).  

3.  The veteran's current low back disability was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

In a June 1978 rating decision, the RO denied the veteran's 
claim for service connection for a low back disability.  The 
RO declined to reopen the veteran's claim in December 2004.  
By a June 2005 statement of the case, the RO found that new 
and material evidence had been submitted and reopened the 
claim but denied the claim on the merits.  While the RO found 
that new and material evidence had been submitted to reopen 
the veteran's claim for service connection for a low back 
disability, the Board must still consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.  

In a decision dated in June 1978, the RO denied the veteran's 
claim for service connection for a low back disability.  The 
veteran did not appeal that decision.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  Thus, 
the June 1978 decision became final because the appellant did 
not file a timely appeal.  

The claim for entitlement to service connection for a low 
back disability may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The veteran filed this application to reopen his claim in 
July 2004.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final denial 
consisted of the veteran's service medical records, the 
veteran's post-service VA medical records, and the veteran's 
statements.  VA found that there was no nexus between the 
veteran's current low back disability and service, and the 
claim was denied.   
  
The veteran applied to reopen his claim for service 
connection for a low back disability in July 2004.  The Board 
finds that the evidence received since the last final 
decision was not previously submitted to agency decision 
makers and relates to an unestablished fact necessary to 
substantiate the claim.  

Newly received evidence includes a January 2006 medical 
opinion from a private physician.  In the medical report, the 
physician opined that the veteran's current low back 
disability was related to an injury suffered during military 
service.  The Board finds that the January 2006 medical 
opinion is both new and material evidence because the claim 
was previously denied due to the lack of a nexus between the 
veteran's current low back disability and service.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The evidence was not 
previously considered by agency decision makers, is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, the claim for 
service connection is reopened.  This does not mean that 
service connection is granted.  Rather, the merits of the 
claim for service connection will have to be reviewed on a de 
novo basis, as addressed below.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case and supplemental statements of the case provided the 
veteran with the laws and regulations pertaining to 
consideration of the claim on the merits.  Additionally, the 
Board notes that the discussions in the statement of the case 
and supplemental statements of the case essentially 
considered the veteran's claim on the merits.  Also, the 
veteran has provided arguments addressing his claim on the 
merits.  The Board therefore finds that, given that the 
veteran had adequate notice of the applicable regulations, he 
would not be prejudiced by the Board's review of the merits 
of the claim at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.    

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

Service medical records show that in a July 1945 medical 
report, the veteran complained of experiencing pain in his 
back for the previous two and a half years.  Examination 
revealed that he was unable to bend forward past 
approximately 30 degrees and laterally past 30 to 40 degrees.  
The pain seemed to be localized over the lumbar muscle.  An 
x-ray showed a normal weight-bearing line and the lumbosacral 
angle appeared stable, measuring approximately 40 degrees.  
There was some degree of posterior wedging of the body of the 
fifth lumbar vertebra, and there was an occult spinabifida of 
the last two sacral segments.  There was no evidence of 
fracture or arthritis.  On separation examination in October 
1945, the veteran's musculoskeletal system was found to be 
normal, and he made no complaints regarding his low back.  
Since the veteran's back was found to be normal on separation 
and there was one recorded complaint during a three-year 
period of service, the Board finds that the weight of the 
evidence demonstrates that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a low 
back disability.  38 C.F.R. § 3.303(b).  The first post-
service evidence of record of symptoms relating to a low back 
disability is a March 1978 VA examination where an x-ray of 
the veteran's spine revealed minimal scoliosis of the lumbar 
spine with convexity to the right side.  Range of motion 
testing showed 80 degrees forward motion, 20 degrees backward 
motion, 40 degrees lateral motion, and 35 degrees rotation.  
There was 75 degrees straightening on the right and 90 
degrees straightening on the left.  The diagnosis was low 
back syndrome with dextroscoliosis.  

A November 1998 MRI showed facet and ligamentum flavum 
hypertrophy, a small posterior bony spur and disk bulge, and 
severe spinal stenosis at the L4-5 level.  There were 
hypertrophic changes of the facets and ligamenta flavum at 
the L5-S1 level and mild spinal stenosis.  The diagnostic 
impression was severe spinal stenosis secondary to 
degenerative changes at the L4-5 level.  In a December 1998 
private medical report, the veteran reported that he had 
experienced low back pain ever since an oil drum fell on him 
during service.  Examination revealed severe pain on range of 
motion testing, with the pain being worse in extension.  
Neurological examination showed that sensation was intact to 
pinprick and light touch throughout.  Straight leg raising 
reproduced a low back component to the veteran's pain without 
a radicular component.  An x-ray revealed increase to the 
lordotic curve as well as a curve to the lumbar spine convex 
right.  There were degenerative changes, disc space narrowing 
at L5-S1 and L4-L5, and wedging of the vertebral body T12.  
There was fair range of motion with extension and limited 
range of motion on flexion.  The diagnosis was chronic low 
back pain with symptoms that were compatible with spinal 
stenosis.  The veteran was treated with a lumbar epidural 
steroid injection a week later for lumbar spondylosis.  A 
July 2004 private medical report showed the veteran 
complaining of aggravation of his back pain.  He reported 
that the pain radiated down his back into his legs, and he 
experienced numbness and tingling in the legs.  He stated 
that he felt stiffness in the low back and that it hurt to 
stand or walk for a long time.  Examination revealed a 
straight back without any midline defect and a tender lumbar 
spine with reduced flexion.  The diagnosis was chronic low 
back pain that was not fully resolved.  

On VA examination in May 2005, the veteran had normal heel-
toe gait and good posture.  He did not have a back brace or 
cane.  Examination revealed mild loss of lumbar lordosis.  
There was moderate muscle tone and no spasm or scoliosis.  
The veteran did not complain of any pain on palpation.  
Extension was limited to 10 degrees with complaint of pain, 
flexion was limited to 40 degrees with complaint of pain, 
lateral flexion was 15 degrees bilaterally, and rotation was 
10 degrees.  There was no evidence of incoordination, 
weakness, fatigability, or functional loss due to subjective 
complaint of pain.  Both lower limbs were negative for any 
neurological deficit.  Striaght-leg raising was 45 degrees 
with complaint of back pain but with negative Lasegue test.  
An x-ray showed mild degenerative changes only at the L5-S1 
level.  The examiner reviewed the veteran's case file and 
diagnosed him with mild degenerative disc disease of the 
lumbosacral spine without any neurological deficit.  He 
opined that the veteran's current back complaints were not 
related to his oil drum injury incident in service.  He 
reasoned that over 60 years had elapsed since the oil drum 
injury, and there were not enough sufficient skeletal changes 
that could link an injury that occurred 60 years ago to the 
current findings.  He further reasoned that there was not 
enough history of continued back treatment since the injury 
in service, and the veteran did not even take any pain 
medication for his back.     

In a June 2005 private medical report, the veteran complained 
of low back pain with radiation of pain into the legs.  He 
reported leg pain bilaterally involving the posterior thigh 
and calf that went down to the ankle and sometimes to the 
bottom of the feet.  He also reported numbness and tingling 
in the right leg more so than the left leg.  Examination of 
the lower extremities revealed generalized weakness in the 
right leg and no focal sensory loss.  Straight-leg raising 
caused back pain.  Toe and heel walk were not performed well.  
Range of motion testing of the back was limited with some 
spasm noted.  The diagnoses were lumbar degenerative disc 
disease and lumbar stenosis.    
       
The veteran submitted a January 2006 statement from a private 
physician.  She stated that the veteran suffered from a 
severe back problem.  She reported that EMG results were 
abnormal, and they showed electrophysiological evidence of 
chronic bilateral L5-S1 radiculopathies.  She opined that it 
was more likely than not that the veteran's back condition 
was related to the injury he suffered during service.  

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board is inclined to place less probative value on the 
January 2006 private medical opinion.  While the examiner 
related the veteran's low back disability to an injury he 
sustained during service, this appears to have been based 
primarily upon a history provided by the veteran, rather than 
upon a review of the evidence of record.  The filtering of 
the veteran's account of his military service through his 
physician does not transform the veteran's account into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Additionally, the Board finds 
that the opinion is not supported by adequate rationale, as 
there is no explanation as to why the veteran's current low 
back disability was related to his period of active service.  
If the examiner does not provide a rationale for the opinion, 
this weighs against the probative value of the opinion.  
Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board is not 
bound to accept medical opinions that are based on history 
supplied by the veteran, where that history is unsupported by 
the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458 (1993).    

The Board assigns greater weight to the May 2005 VA medical 
opinion.  In placing greater weight on the May 2005 opinion, 
the Board notes that in addition to a detailed medical 
examination, there was a complete review of the veteran's 
case file and several rationales provided for the opinion.  
In forming the opinion, the examiner explained why the 
veteran's current low back disability was not related to 
service.  The Board accordingly finds the May 2005 VA medical 
opinion to be the most probative as to whether the veteran's 
low back disability was related to service because the 
examiner at the May 2005 examination based the opinion on a 
detailed review of the file, a thorough medical examination, 
and adequate rationale.  The United States Court of Appeals 
for Veterans Claims has held that some factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the veteran's history, and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444 (2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current low back disability.  In addition, arthritis was not 
diagnosed within one year of separation, so presumptive 
service connection for a low back disability is not 
warranted.  

The veteran contends that his current low back disability is 
related to his active service.  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the veteran's low back disability is in March 1978, 
approximately 33 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's low back 
disability developed in service.  Therefore, the Board 
concludes that the low back disability was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2004 and March 
2006; a rating decision in December 2004; a statement of the 
case in June 2005; and a supplemental statement of the case 
in August 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2006 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.   


ORDER

New and material evidence has been received to reopen the 
claim for service connection for a low back disability.    

Service connection for a low back disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


